internal_revenue_service number release date index number --------------------------- -------------------------------------- ---------------------------------- ------------------------------ ------------------------------------ ------------------------------------ ------------------------------------ ------------------------------------------------- ------------------------------------ ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-146700-07 date date --------------------------- ------- ------- ------------------- ------------------------------ ----------------------------------------- legend taxpayer year year date x member a member b accounting firm a --------------------------------------- accounting firm b ------------------------------------------ dear --------------- this responds to your letter dated date submitted by your authorized representatives requesting an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations the regulations for taxpayer to make an election under sec_198 of the internal_revenue_code the code to deduct qualified_environmental_remediation_expenditures qer expenditures_for year facts plr-146700-07 taxpayer is a limited_liability_company treated as a partnership for federal_income_tax purposes taxpayer uses a calendar taxable_year and an overall accrual_method of accounting taxpayer is engaged in the business of developing commercial real_estate during year taxpayer discovered ground contamination on a property it previously purchased in cooperation with the governing state_agency and upon the agency’s approval taxpayer began remediation of the ground contamination during year and completed remediation of the ground contamination and demolition of the existing structures on the property during year taxpayer elected to deduct the costs of the qer expenditures incurred during year on taxpayer’s income_tax return for year taxpayer has represented that it incurred qer expenditures during year but the sec_198 election was not made due to a ministerial error since taxpayer’s inception outside accountants always have prepared taxpayer’s income_tax returns for several years extensions of time for filing form_1065 u s return of partnership income have not required taxpayer signatures and it has become routine practice for cpas to file extensions without any instruction from taxpayer for all periods prior to year member a a member of taxpayer was responsible for the books_and_records of taxpayer as well as the preparation and filing of the federal and state tax returns of taxpayer for the income_tax returns for year and the year prior to year member a hired accounting firm a to prepare taxpayer’s tax returns for each of those years accounting firm a filed the appropriate federal and state forms on behalf of taxpayer to extend the time for filing taxpayer’s income_tax returns during year member b another member of taxpayer took over maintenance of the books_and_records of taxpayer the controller of member a informed accounting firm a that accounting firm a would not be preparing taxpayer’s returns or extensions for year but did not communicate this information to the controller of member b after date x when the deadline for filing an extension for taxpayer’s year return had passed the controller of member b learned that an extension had not been filed until then the controller of member b believed that accounting firm a was engaged to file the necessary extensions on behalf of taxpayer for year as a result the time for making an election under sec_198 of the code to deduct qer expenditures_for year had expired afterwards the controller of member b retained accounting firm b to prepare taxpayer’s income_tax returns for year accounting firm b recommended to the controller of member b that taxpayer should request relief under sec_301_9100-1 and -3 of the regulations to make a late sec_198 election statement of law sec_198 of the code provides in part that a taxpayer may elect to treat any qer expenditure which is paid_or_incurred by the taxpayer as an expense which is not chargeable to capital_account any expenditure which is so treated shall be allowed as a deduction for the taxable_year in which it is paid_or_incurred plr-146700-07 under sec_198 a qualified_environmental_remediation_expenditure means any expenditure which is otherwise chargeable to capital_account and which is paid in connection with the abatement or control of hazardous substances at a qualified_contaminated_site revproc_98_47 1998_2_cb_319 provides the procedures for taxpayers to make the election under sec_198 to deduct any qer expenditure under section dollar_figure of revproc_98_47 the election must be made on or before the due_date including extensions for filing the income_tax return for the taxable_year in which the qer expenditures are paid_or_incurred in addition persons other than individuals are required to make the election by including the total amount of sec_198 expenses on the line for other deductions on their appropriate federal tax_return on a schedule attached to the return that separately identifies each expense included in other deductions the taxpayer must write sec_198 election on the line on which the sec_198 expense amounts separately appear see sec_3 of revproc_98_47 section dollar_figure of revproc_98_47 provides that if for any taxable_year the taxpayer pays or incurs more than one qer expenditure the taxpayer may make a sec_198 election for any one or more of such expenditures_for that year thus the taxpayer may make a sec_198 election with respect to a qer expenditure even though the taxpayer chooses to capitalize other such expenditures whether or not they are of the same type or paid_or_incurred with respect to the same qualified_contaminated_site further a sec_198 election for one year has no effect for other years thus a taxpayer must make a sec_198 election for each year in which the taxpayer intends to deduct qer expenditures sec_301_9100-3 of the regulations generally provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to mean an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for extensions of time for regulatory elections will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 states that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service plr-146700-07 ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or aware of all relevant facts sec_301_9100-3 under sec_301_9100-3 a taxpayer is deemed to have not acted reasonably or in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 of the income_tax regulations and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the internal_revenue_service will not ordinarily grant relief in such a case the internal_revenue_service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 provides in part that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-146700-07 sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 analysis based on the facts of the present case taxpayer acted reasonably and in good_faith the affidavits made by the controllers of member a and member b demonstrate that taxpayer reasonably relied on those two qualified_tax professionals the time for making an election under sec_198 to deduct qer expenditures_for year had simply expired because the transfer of taxpayer’s accounting and tax responsibility from one tax professional to another was poorly executed during year given the fact that the sec_198 election was made on taxpayer’s income_tax return for year taxpayer had no reason in year to know that the tax professionals were not competent to render advice on the regulatory election or aware of all relevant facts additionally the three specified circumstances provided in sec_301_9100-3 where a taxpayer is deemed to have not acted reasonably or in good_faith are not applicable in this case taxpayer is not requesting relief using hindsight or with an intent to avoid accuracy-related_penalties in fact it was the intent of taxpayer to have eligible qer expenditures in year and any later years be the subject of an election under sec_198 but the sec_198 election for year was simply not made due to inadvertence further based on the facts provided the interests of the government will not be prejudiced by granting relief in this case granting relief will not result in taxpayer having a lower tax_liability for year than taxpayer would have had if the election had been timely made taxpayer is requesting relief contemporaneously with filing its original income_tax return for year which but for the absence of an extension would be timely thus the tax_liability here will be identical to that of a timely made election in addition the taxable_year for which taxpayer is requesting relief is not a closed_year nor will any closed taxable years be affected by the making of the election for year ruling because taxpayer acted reasonably and in good_faith and the interests of the government will not be prejudiced if the request for relief is granted taxpayer has met the requirements for an extension under sec_301_9100-3 for making the sec_198 election for its year taxable_year accordingly taxpayer is granted an extension of days from the date of this ruling letter to make the sec_198 election by filing an amended federal_income_tax return for its year taxable_year taxpayer must comply with all the requirements of revproc_98_47 for the manner of making such an election upon its amended_return a copy of this letter_ruling must be attached to its amended_return to which it is relevant plr-146700-07 caveats this ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether the expenditures discussed in this ruling constitute qer expenditures under sec_198 this ruling simply extends the period of time in which the taxpayer may make an election under sec_198 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative who is first listed enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code sincerely christopher f kane branch chief branch office of associate chief_counsel income_tax accounting enclosure
